DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
 Response to Amendment
The present office action is made in response to the amendments filed by applicant on 5/11/2022 and 6/7/2022.
A) In the amendment of 5/11/2022, applicant has made changes to the specification and the claims. There is not any change being made to the drawings.
A1) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy to show the changes to the specification, and a statement that the substitute specification does not contain any new matter. See amendment of 5/11/2022 in page 7; and
A2) Regarding to the claims, applicant has canceled claims 1-3 and added a new set of claims, i.e., claims 4-23, into the application. There is not any claim being amended. As amended and newly-added, the pending claims are claims 4-23.
B) In the amendment of 6/7/2022, applicant has made changes to the claims. There is not any change being made to the drawings and the specification. amended claims 4, 11 and 13. There is not any claim being added into or canceled from the application. The pending claims are still claims 4-23.
Response to Arguments
The amendments to the specification and the claims as provided in the amendments of 5/11/2022 and 6/7/2022, and applicant's arguments provided in the mentioned amendments have been fully considered and are sufficient to overcome the rejections of claims 1-2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth in the office action of 4/14/2022.
Regarding to the Restriction mailed to applicant on 5/27/2022, the amendments to the claims as provided in the amendment of 6/7/2022 and applicant’s request to reconsider the restriction provided in the mentioned amendment, page 7, have been fully considered and are persuasive. Thus, the restriction requirement issued on 5/27/2022 is now withdrawn and all pending claims 4-23 are examined in the present office action.
Drawings
6.	The three replacement sheets contained figures 1-4 were received by the Office on 12/27/2021. As a result of the changes to the drawings, the application now contains a total of twenty-five sheets of figures 1-54 which includes twenty-two sheets of figures 5-54 as filed on 5/17/2019 and three replacement sheets contained figures 1-4 as filed on 12/27/2021. The mentioned twenty-five sheets of figures 1-54 are now approved by the examiner.
Specification
7.	The substitute specification filed on 5/11/2022 has been entered.
8.	The lengthy specification which was amended by the amendment of 12/17/2021 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is: “a measurement guide” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claims 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barthe et al (US Patent No. 9,769,432).
Barthe et al discloses an apparatus having an objective, a sensor assembly and a mechanism for connection the objective to the sensor assembly.
a) Regarding to present claim 4, the sensor assembly (56) as described in columns 7-9 and shown in figs. 2-5 comprises the following features:
a1) a first plate member (76) having three openings (84);
a2) a second cylindrical member (68) coupled to the first plate member (76) wherein the second cylindrical member (68) comprises three openings (90);
a3) the three openings (90) of the second cylindrical member (68) are axially aligned with the three openings (84) of the plate member (76); 
a4) three adjustment members (92) are received through the three openings (84) of the plate member (76) and three openings (90) of the second cylindrical member (68); and
a5) regarding to the feature of “a Cassegrain telescope” recited in the claim on line 1, such feature is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
b) Regarding to present claim 5, the second cylindrical member (68) comprises a fourth ring (94) which is partially coupled to the second cylindrical member (68). Applicant should note that while the claim recites a ring; however, there is not any specific limitation regarding to a structure of “ring” being provided. Applicant should also note that a “ring” as defined in Dictionary is “a small circular band”; “a ring-shaped or circular object”, “an enclosed space”. With such definition then the depression (94) defined in the second cylindrical member (68) is considered as a ring.
c) Regarding to present claim 6, a fifth ring (96) is partially located/secured within the fourth ring member (94).
d) Regarding to present claim 7, the fifth ring member (96) is partially secured within the fourth ring (94) via a plurality of fasteners (86, 90) formed on second cylindrical member (68) when the second cylindrical member (68) is engaged with the plate member (76) via threaded securement.
e) Regarding to present claim 8, the fifth ring (96) acts as a bearing. Applicant should note that while the claim recites a bearing; however, there is not any specific limitation regarding to a structure of “bearing” being provided.
15.	Claims 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barthe et al (US Patent No. 9,769,432).
Barthe et al discloses an apparatus having an objective, a sensor assembly and a mechanism for connection the objective to the sensor assembly.
a) Regarding to present claim 14, the sensor assembly (56) as described in columns 7-9 and shown in figs. 2-5 comprises the following features:
a1) a first plate member (72) having three openings (78);
a2) a block member (76) coupled to the plate member (72) wherein the block member (76) having three openings (84);
a3) each of the openings (78) of the plate member (72) is axially aligned with a correspond openings (84) of the block member (76); 
a4) three adjustment members (92) are received through the three openings (78) of the plate member (72) and three openings (84) of the block member (76); and
a5) regarding to the feature of “a Cassegrain telescope” recited in the claim on line 1, such feature is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
b) Regarding to present claim 15, the sensor assembly (56) comprises a ring member (96) which is partially coupled to the block member (76).
c) Regarding to present claim 16, the sensor assembly (56) comprises a bearing member (68) in the form of a cylindrical configuration which is partially secured to the ring member (96).
d) Regarding to present claim 17, the bearing member (68) is partially secured to the ring member (96) via a plurality of fasteners (86) which are engaged with the block member (76) via the adjustment members (92).
e) Regarding to present claim 18, the bearing member (68) and the ring member (96) are disposed on an outer surface of the block member (76), see the surface of the block member (76) facing to the (outer) surface (88) of the receiving journals (86), see column 8, lines 28-50.
f) Regarding to present claim 19, a retention member (42) supporting the objective (40) is coupled to the block member (76) via threaded engagement (54, 58, 60, 62) such that the ring member (96) and the bearing member (68) are disposed between the detention member (42) and the plate member (76).
Allowable Subject Matter
16.	Claims 9-13 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	The following is a statement of reasons for the indication of allowable subject matter:  
A) The apparatus for collimating a Cassegrain telescope as recited in present claim 9 is allowable with respect to the prior art, in particular, the US Patent Nos. 8,992,032 and 9,769,432 and the Germany reference No. 10 2012 217 838 by the limitations regarding to the structural relationship among the fourth ring member, the fifth ring member and the second cylindrical member as recited in the feature thereof “the fourth and fifth … cylindrical member” (claim 9, lines 1-3). Such a structure in an apparatus having a first plate with openings, the cylindrical member with openings, third adjustments members, a fourth ring, a fifth ring as recited in its base claims 4-6 is not disclosed in the prior art.
B) The apparatus for collimating a Cassegrain telescope as recited in present claim 20 is allowable with respect to the prior art, in particular, the US Patent Nos. 8,992,032 and 9,769,432 and the Germany reference No. 10 2012 217 838 by the limitations regarding to the use of the adjustment member for securing a secondary mirror of a Cassegrain telescope so that the mirror is configured to collimate light as recited in the claim by the feature thereof “the adjustment member … member” (claim 20, lines 1-3).. Such feature in an apparatus having a first plate with opening, a block member with openings, ring member, bearing member and a retention member as recited in its base claims 14-19 is not disclosed in the prior  art.
C) The apparatus for collimating a Cassegrain telescope as recited in present claim 21 is allowable with respect to the prior art, in particular, the US Patent Nos. 8,992,032 and 9,769,432 and the Germany reference No. 10 2012 217 838 by the limitations regarding to the formation of radial markings on the plate member as recited in the features thereof “the plate member … one arc minute”. Such feature in an apparatus having a first plate with opening, a block member with openings, ring member, bearing member and a retention member as recited in its base claims 14-19 is not disclosed in the prior art.
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
19.	Each of the US Publication Nos. 20050248684 and 20120050894 is cited as of interest in that each discloses a mechanism for connecting elements with openings via screws. The US Patent No. 8,992,032 is cited as of interest in that it discloses a mechanism for adjusting an orientation of a second mirror in a telescope. The Germany reference No. 10 2012 217 838 is cited as of interest in that it discloses a mechanism for adjusting an orientation of a primary mirror in a telescope.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571)272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on 95710272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872